Citation Nr: 0417082	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-11 694A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether there was clear and unmistakable error in an August 
2001 Board decision denying a compensable evaluation for a 
left foot scar as a residual of a Morton's neuroma excision.

(The issue of entitlement to service connection for pes 
planus of the left foot will be addressed in a separate 
decision.)  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






INTRODUCTION

The veteran had active service from May 1989 to July 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
a motion to revise an August 2001 decision of the Board that 
denied a compensable evaluation for a left foot scar as a 
residual of a Morton's neuroma excision.  The moving party, 
the veteran, alleges the Board committed clear and 
unmistakable error (CUE) in that decision.

Historically, a July 1997 rating action granted service 
connection for a left foot scar as a residual of a Morton's 
neuroma excision and assigned an initial noncompensable 
(i.e., 0 percent) evaluation.  Rating actions in September 
1997 and May 2000 denied a compensable evaluation for this 
disorder.  A January 2003 rating action also determined there 
was no CUE in the rating actions in July 1997, September 
1997, and May 2000 in not granting a compensable disability 
rating.  But the veteran appealed the May 2000 rating action 
to the Board.  And in August 2001, the Board confirmed the 
noncompensable rating.  So the RO's May 2000 rating action 
was subsumed in the Board's August 2001 decision.  
Consequently, only the Board, not the Agency of Original 
Jurisdiction (RO), may determine whether there was CUE in 
that August 2001 Board decision.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1104 (2003) and VAOPGCPREC 14-95 
(May 12, 1995).  In other words, the AOJ's adjudication of 
this issue in January 2003 does not render the matter res 
judicata.

Also, an April 2003 order denied a motion for reconsideration 
of the August 2001 Board decision.  See 38 C.F.R. 
§ 20.1404(e) (2003).  




FINDINGS OF FACT

1.  An August 2001 decision of the Board denied a compensable 
evaluation for a left foot scar as a residual of a Morton's 
neuroma excision.  

2.  The August 2001 Board decision was supported by the 
evidence then of record and the applicable statutory and 
regulatory provisions extant at that time; these laws and 
regulations were not ignored or incorrectly applied, and that 
decision was not fatally flawed or undebatably erroneous.  


CONCLUSION OF LAW

The Board's August 2001 decision did not contain CUE in 
denying a compensable evaluation for a left foot scar as a 
residual of a Morton's neuroma excision.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 20.1403 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inapplicability of the Veterans Claims Assistance Act (VCAA)

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), it 
was held that VA had a duty to fully develop a motion for 
revision based on alleged CUE and that in adjudicating CUE 
the standard in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(used in determining whether new and material evidence had 
been submitted for the purpose of reopening a previously and 
finally decided claim) was applicable.  However, in VAOGCPREC 
12-2001 (July 6, 2001) it was held that neither of those 
statements constituted binding law inasmuch as each statement 
was contrary to prior holdings of the Federal Circuit that 
had not been overruled.  See, e.g., Pierce v. Principi, 240 
F.3d 1348, 1353 (Fed. Cir. 2001); Disabled American Veterans, 
et. al, v. Gober, 234 F.3d 682 (Fed. Cir. 2000); and Bustos 
v. West, 179 F.3d. 1378, 1381 (Fed. Cir. 1999), cert. denied, 
528 U.S. 967 (1999).

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  It since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations 
are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

In Holliday v. Principi, 14 Vet. App. 280, 286 (2001), it was 
held that all VCAA provisions were potentially applicable to 
claims pending on the date of the VCAA's enactment.  It was 
further noted that at oral argument VA conceded that the VCAA 
potentially applied to all claims, contrary to the assertion 
in the brief on appeal in which the Court was asked to find 
that claims of CUE did not fall within the VCAA provisions.  
Holliday v. Principi, 14 Vet. App. 280, 288 (2001).  However, 
the Court did not specifically rule that CUE claims were 
covered by the VCAA since "it may not determine VCAA 
applicability or inapplicability in the first instance."  
Holliday v. Principi, 14 Vet. App. 280, 286 (2001).  

"'CUE claims are not conventional 'appeals,' but rather are 
requests for revisions of previous decisions."  Disabled 
American Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 
2000) (DAV) (citing Haines v. West, 154 F.3d 1298, 1300 
(Fed. Cir. 1998).  CUE adjudications are governed by Parts IV 
and V of Title 38, United States Code governing procedure and 
not by Parts II and III governing benefits available under 
laws administered by VA.  CUE is a procedural device for 
reversal or revision of a final RO or Board decision and not 
a claim for VA benefits under Parts II and III of 38 United 
States Code.  Rather, it is a collateral attack on a final 
decision pursuant to either 38 U.S.C.A. § 5109A (West 2002) 
(as to CUE in RO decisions) of Part IV, or 38 U.S.C.A. § 7111 
(West 2002) (as to CUE in Board decisions) (in Parts IV and 
V, respectively, of Title 38, United States Code).  

Section 2 of the VCAA adds a new section 5100 to title 31 of 
the United States Code and defines the term "claimant," for 
purposes of chapter 51 of title 38, as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  Section 3 of the 
VCAA reaffirms, clarifies, and arguably expands the 
Secretary's duties to notify and assist "claimants" in the 
development of their claims.  VCAA § 3 (codified at 38 U.S.C. 
§§ 5102, 5103, and 5103A).  However, a "request [] for 
revision [] of a previous decision" on the basis of CUE is 
not an "application" or "claim for any [VA] benefit under the 
laws administered by the Secretary" for purposes of chapter 
51 of title 38 and, thus, a "claimant" as defined by 
38 U.S.C. § 5100 includes a person applying for or seeking 
benefits under part II or III of title 38, but cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant sections 5109A and 7111.  Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

The recently promulgated VA regulations regarding allegations 
of CUE in final BVA decisions further support this 
distinction.  See generally 38 C.F.R. §§ 20.1400-20.1411 
(2003).  These rules make it patently clear that several of 
the provisions of title 38 generally applicable to the 
adjudication of VA benefits claims are not for application in 
Board CUE motions.  First, 38 C.F.R. § 20.1411(a) (2003) 
states that motions filed under that subpart "are not subject 
to the provisions of part 19 of [title 38] or this part 20 
which relate to the processing and disposition of appeals" 
and that regulation also makes clear that "the benefit of the 
doubt rule" does not apply to the Board's decision on a CUE 
motion.  Board decisions reviewed on CUE motions are not 
subject to reopening on the grounds of new and material 
evidence.  38 C.F.R. § 20.1411(b) (2003).  Additionally, 
38 C.F.R. § 20.1411(c)-(d) (2003) expressly state that "a 
motion under this subpart is not an application for benefits 
subject to any duty associated with 38 U.S.C. 5103(a)" and 
that "a motion under this subpart is not a claim for benefits 
subject to the requirements and duties associated with 38 
U.S.C. 5107(a)."  These rules were enacted before the VCAA 
and apply to 38 U.S.C.A. §§ 5103 and 5107 as they existed 
prior to the VCAA.  See DAV, 234 F.3d at 704 ("a CUE claim is 
unique and, thus, should not be governed by statutes such as 
38 U.S.C. §§ 5103(a) and 5107(a) which apply to regular 
claims for benefits.").  "However, there is nothing in the 
text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions."  Generally see 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  



Laws and Regulations Governing Claims of CUE

A decision issued by the Board is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West. 2002); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1) (2003).  However, a final Board decision may be 
revised or reversed on the grounds of CUE by the Board on its 
own motion, or upon request of a moving party at any time 
after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a) 
and (c) (West 2002).  

CUE is a very specific and rare kind of error, one of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a) (2003).  If 
it is not absolutely clear that a different result would have 
ensued, there is no CUE.  38 C.F.R. § 20.1403(c) (2003).  CUE 
does not include a change in medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, VA's failure to fulfill the duty to assist, or a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (2003).  CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (2003).   

38 C.F.R. § 20.1411(a) (2003) provides that the doctrine of 
the favorable resolution of reasonable doubt is not 
applicable in determinations of whether a prior Board 
decision contains CUE.  Review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1) 
(2003).  The regulations governing adjudication of CUE 
in prior Board decisions was published with the specific 
intent to codify the current requirements for a viable claim 
of CUE as defined by the Court in Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 
(1994); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc 
review denied, 6 Vet. App. 162 (1994); Luallen v. Brown, 8 
Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Crippen v. Brown, 9 Vet. App. 412 (1996); and Berger 
v. Brown, 10 Vet. App. 166 (1997). 

38 C.F.R. § 20.1404(b) had provided that non-specific 
allegations of CUE, such as failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error were examples of allegations that would 
not meet the requirements for pleading CUE in a Board 
decision and in such cases a motion for revision of a Board 
decision would be denied.  In turn, 38 C.F.R. § 20.1409(c) 
provided that such a denial would be final.  However, in DAV 
the Federal Circuit held that 38 C.F.R. § 20.1404(b), in 
conjunction with § 20.1409(c), operated to prevent Board 
review of any CUE claim that is the subject of a motion that 
is denied for failure to comply with the filing and pleading 
requirements of 38 C.F.R. § 20.1404(b).  This was contrary to 
the requirement of 38 U.S.C. § 7111(e) that a CUE claim 
"shall be decided by the Board on the merits."  Thus, to 
that extent, 38 C.F.R. § 20.1404(b) was invalid.  
So, 38 C.F.R. § 20.1404(b) has been revised to require that 
"[m]otions which fail to comply with the requirements set 
forth in this [§ 20.1404(b)] paragraph shall be dismissed 
without prejudice to refilling under this subpart. "

Background

The August 2001 Board decision in question stated that: 

Disability ratings are intended to compensate 
reductions in earning capacity as a result of 
the specific disorder.  The ratings are 
intended, as far as practicably can be 
determined, to compensate the average impairment 
of earning capacity resulting from such disorder 
in civilian occupations.  38 U.S.C.A. § 1155 
(West 1991).  Evaluation of a service-connected 
disorder requires a review of the veteran's 
entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for 
an increased rating, the primary concern is the 
current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  It is also 
necessary to evaluate the disability from the 
point of view of the veteran working or seeking 
work, 38 C.F.R. § 4.2 (2000), and to resolve any 
reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's 
disability, the higher evaluation will be 
assigned if the disability picture more nearly 
approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  

The veteran's scar is rated by application of 
the criteria set forth in Diagnostic Code 7805 
of VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2000) (hereinafter Schedule).  
38 C.F.R. § 4.118 (2000).  Scars under 
diagnostic code 7805 are to be rated on the 
limitation of function of the part affected.  
Superficial scars are also evaluated under 
Diagnostic Codes 7803 and 7804.  Scars that are 
poorly nourished with repeated ulceration, or 
tender and painful on objective demonstration, 
are evaluated as 10 percent disabling.  

In analyzing the evidence, the Board stated in August 2001 
that:

While the veteran has complained of pain, 
numbness, muscle spasms and limitation of 
motion, and that he attributes this 
symptomatology to his scar, without supporting 
objective medical evidence, his assertions alone 
are not deemed to be of sufficient probative 
value to serve as the basis for an increased 
rating.  The VA examiner found that the 
veteran's third web space scar was well healed 
without evidence of any functional impairment.  
Additionally, although the veteran was treated 
for left foot pain in April 2001, the record is 
devoid of evidence showing that it is 
attributable to his service-connected left foot 
scar.  In this regard, April 2000 VA examiner 
noted that the veteran's complaints of foot pain 
were most likely due to his spinal condition.  

The Board has carefully considered the veteran's 
statements and testimony offered in support of 
his claim; however, these assertions are found 
to be outweighed by the objective medical 
evidence of record which does not document the 
presence of any functional impairment 
attributable to the left foot scar such to 
provide a basis for a compensable rating. 

Analysis

Addressing the merits of the veteran's motion, the Board 
concludes that application of the law to the facts in this 
case is against a finding that the Board committed CUE in the 
August 2001 decision.  The veteran does not allege, and the 
evidence does not otherwise suggest, that the factual record 
before the Board in August 2001 was incomplete or incorrect.  
Hence, although not alleged, the motion for CUE is not 
sustainable on the grounds that the correct facts, as known 
at that time, were not before the Board.  38 C.F.R. 
§ 20.1403(a).  Likewise, the veteran's newly received 
statements and VA outpatient treatment (VAOPT) records, and 
the reports of the May 2001 and May 2002 VA examinations were 
not on file at the time of the Board's 2001 decision and, 
thus, may not be considered in adjudicating his claim of CUE.  

In this regard, the veteran's service representative alleges 
that there was CUE in the August 2001 Board decision in that 
38 C.F.R. §§ 4.3, 4.10, and 4.71a were not considered, 
particularly in conjunction with 38 C.F.R. § 4.21.  However, 
as noted above, 38 C.F.R. § 4.3, setting forth the doctrine 
of the favorable resolution of doubt, was cited in the August 
2001 Board decision and, thus, it was considered.  Moreover, 
failure to consider reasonable doubt is not a valid basis for 
a finding of CUE since this, in essence, is tantamount to 
disagreeing with how the facts were weighed.  See 38 C.F.R. 
§ 20.1403(d)(3) (2003). 



As for 38 C.F.R. § 4.10, it provides that: 

The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, 
or of a system or organ of the body to function 
under the ordinary conditions of daily life 
including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes 
or ears, or the cardiovascular, digestive, or 
other system, or psyche are affected, evaluations 
are based upon lack of usefulness, of these parts 
or systems, especially in self-support.  This 
imposes upon the medical examiner the 
responsibility of furnishing, in addition to the 
etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects 
of disability upon the person's ordinary 
activity.  In this connection, it will be 
remembered that a person may be too disabled to 
engage in employment although he or she is up and 
about and fairly comfortable at home or upon 
limited activity. 

38 C.F.R. § 4.21 provides that: 

In view of the number of atypical instances it 
is not expected, especially with the more 
fully described grades of disabilities, that 
all cases will show all the findings 
specified.  Findings sufficiently 
characteristic to identify the disease and the 
disability therefrom, and above all, 
coordination of rating with impairment of 
function will, however, be expected in all 
instances.

Also, 38 C.F.R. § 4.71a is entitled "Schedule of ratings - 
musculoskeletal system" and sets forth all of the Diagnostic 
Codes for evaluating disabilities of the musculoskeltal 
system.  

There is no specific allegation, however, as to how any 
purported failure to apply any or all of the foregoing 
regulations would have caused the result to be manifestly 
different but for such alleged error.  

In this regard, 38 C.F.R. § 20.1404(b) (2003) provides that: 

Non-specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient ... 

The net result of all of this is that the Board had a 
rational basis in August 2001 for concluding that a 
compensable evaluation was not warranted for the left foot 
scar as a residual of the Morton's neuroma excision.  So the 
Board's August 2001 decision was plausible based on the 
medical and other evidence then of record and the existing 
laws and regulations, although the veteran and his 
representative now contend otherwise.  See Crippen v. Brown, 
9 Vet. App. 412, 423 (1996); Berger v. Brown, 
10 Vet. App. 166, 170 (1997).  

Since the only remaining basis alleged for a finding of CUE 
in that August 2001 Board decision is the veteran's own 
personal disagreement with how the Board evaluated the facts 
or weighed the evidence, this, too, is insufficient to 
warrant a finding of CUE.  See Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).  

Accordingly, there was no CUE in the August 2001 Board 
decision and, thus, there is no basis for revision of that 
Board decision on these grounds.  It stands.

Since essentially the sole allegation of CUE is a purported 
failure to apply relevant regulations, which 38 C.F.R. 
§ 20.1404(b) states does not constitute CUE, the motion must 
be dismissed without prejudice to refiling.  




ORDER

The veteran's motion for revision of the Board's August 2001 
decision based on CUE, for failure to apply applicable 
regulations, is dismissed without prejudice. 



                       
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



